Exhibit 10.3
FORM OF CONSENT
     I,                     , hereby do consent to the adoption of the
amendments to the “Benefit Plans” as defined in and as described in the attached
“Resolution and Amendment” adopted at the October 28, 2008 meeting of the Board
of Directors, as and to the extent, and for the period, required by the
provisions of Section 111 of the Emergency Economic Stabilization Act of 2008
(“EESA”) applicable to participants in the Capital Purchase Program under EESA
and the regulation issued by the Department of the Treasury as published in the
Federal Register on October 20, 2008.

     
 
  Agreed to and acknowledged
 
  as of the 12th day of December, 2008:
 
   
 
   
 
   

 



--------------------------------------------------------------------------------



 



Citizens Republic Bancorp, Inc.
Meeting of the Board of Directors
October 28, 2008
Action: Amend Benefit Plans to Comply with Emergency Economic Stabilization Act
     WHEREAS Citizens Republic Bancorp, Inc. (the “Company”) currently intends
on entering into a Securities Purchase Agreement with the United States
Department of Treasury (the “Agreement”) as part of the Capital Purchase Program
under the Emergency Economic Stabilization Act of 2008 (“EESA”); and
     WHEREAS pursuant to Section 1.2(d)(iv) of the Agreement, the Company is
required to amend its “Benefit Plans” with respect to its “Senior Executive
Officers” (as such terms are defined in the Agreement) to the extent necessary
to comply with Section 111 of EESA; and
     WHEREAS the applicable “Benefit Plans” are the plans in which any Senior
Executive Officer participates, or is eligible to participate, and the
agreements to which any Senior Executive Officer is a party, that either:
(i) provide for incentive or bonus compensation based on the achievement of
performance goals tied to or affected by the Company’s financial results
(“Financial Performance Plans”) or (ii) provide for payments or benefits upon an
“applicable severance from employment” within the meaning of EESA (“Involuntary
Separation Pay Arrangements”);
     RESOLVED that each Financial Performance Plan and Involuntary Separation
Pay Arrangement is hereby amended effective as of the date of entry into the
Agreement as follows:
     1. Compliance With Section 111 of EESA. Each Financial Performance Plan and
Involuntary Separation Pay Arrangement is hereby amended by adding the following
provision as a final section to such arrangement:
“Compliance With Section 111 of EESA. Solely to the extent, and for the period,
required by the provisions of Section 111 of the Emergency Economic
Stabilization Act of 2008 (“EESA”) applicable to participants in the Capital
Purchase Program under EESA and the regulation issued by the Department of the
Treasury as published in the Federal Register on October 20, 2008: (a) each
“Senior Executive Officer” within the meaning of Section 111 of EESA and the
regulation issued by the Department of the Treasury as published in the Federal
Register on October 20, 2008 who participates in this plan or is a party to this
agreement shall be ineligible to receive compensation hereunder to the extent
that the Board of Directors or Compensation and Human Resources Committee of the
Board of Directors of the Company determines this plan or agreement includes
incentives for the Senior Executive Officer to take unnecessary and excessive
risks that threaten the value of the financial institution; (b) each Senior
Executive Officer who participates in this plan or is a party to this agreement
shall be required to forfeit any bonus or incentive compensation paid to the
Senior

 



--------------------------------------------------------------------------------



 



Executive Officer hereunder during the period that the Department of the
Treasury holds a debt or equity position in the Company based on statements of
earnings, gains, or other criteria that are later proven to be materially
inaccurate; and (c) the Company shall be prohibited from making to each Senior
Executive Officer who participates in this plan or is a party to this agreement,
and each such Senior Executive Officer shall be ineligible to receive hereunder,
any “golden parachute payment” in connection with the Senior Executive Officer’s
“applicable severance from employment,” in each case, within the meaning of
Section 111 of EESA and the regulation issued by the Department of the Treasury
as published in the Federal Register on October 20, 2008.”
     2. Continuation of Affected Plans. Except as expressly or by necessary
implication amended hereby, each Financial Performance Plan and Involuntary
Separation Pay Arrangement shall continue in full force and effect.

 